Appeal from a decision of the Unemployment Insurance Appeal Board which affirmed a decision of the Industrial Commissioner disqualifying claimant for unemployment insurance benefits from May 7, 1951, until she again became employed. This determination overruled a decision of a referee which had reversed the initial determination of the commissioner. The basis of the decision appealed from was that claimant had refused, without good cause, an offer of employment for which she was reasonably fitted by training and experience. Appellant’s chief contention is that the evidence is insufficient to sustain the board’s conclusion. As we view the record only issues of fact were presented and there is substantial evidence to sustain the determination of the board. Appellant has a subsidiary point to the effect that the period of suspension was illegal. This point has been decided adversely to her contention (Matter of Palmieri [Corsi], 276 App. Div. 417). Hothing was decided to the contrary in Matter of Stadler (Corsi), (278 App. Div. 719, 865). Decision of the Unemployment Insurance Appeal Board affirmed, without costs. Foster, P. J., Brewster, Bergan and Halpern, JJ., concur.